Exhibit 77(e)(5) April 26, 2008 Robert Connolly Managing Director and General Counsel BlackRock Advisors, LLC c/o BlackRock Inc. 40 East 52nd Street New York, NY 10022 Dear Mr. Connolly: Pursuant to Section 1 of the Sub-Advisory Agreement dated September 30, 2006 between ING Investments, LLC and BlackRock Advisors, LLC, (the “Agreement”), we hereby notify you of our intention to modify the annual sub-adviser fee for ING Global Science and Technology Fund (the “Fund”), effective April 26, 2008. Upon your acceptance, the Agreement will be modified to give effect to the foregoing by amending the Amended Schedule A of the Agreement.The Amended Schedule A, with the annual sub-advisory fees indicated for the Fund, is attached to the letter. Please signify your acceptance to the modification of the sub-adviser fee for the Fund by signing below where indicated. Very sincerely, /s/ Todd Modic Todd Modic Senior Vice President ING Investments, LLC ACCEPTED AND AGREED TO: BlackRock Advisors, LLC By:/s/ Anne Ackulry Name:Anne Ackulry Title:, Duly Authorized 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258-2034 Tel: 480-477-3000 Fax: 480-477-2744 www.ingfunds.com ING Investments, LLC AMENDED SCHEDULE A with respect to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and BLACKROCK ADVISORS, LLC Series Annual Sub-Adviser Fee* (as a percentage of average daily net assets) ING Global Science and Technology Fund 0.500% on first $200 million combined assets; 0.425% on the next $300 million; and 0.400% on assets in excess of $500 million *For purposes of calculating fees under this Agreement, the assets of the Series shall be aggregated with the assets of ING VP Global Science and Technology Portfolio, a series of ING Variable Portfolios, Inc., a registered investment company that is not a party to this Agreement.The aggregated assets will be applied to the above schedule and the resulting fee shall be prorated back to these two series and their respective Sub-Adviser based on relative net assets. 2
